Citation Nr: 0618088	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  94-06 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of anal fissure, to include skin tags.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The veteran had active military service from November 1942 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for a rectal fissure.  
The veteran appeared and offered testimony at a hearing 
before a Hearing Officer at the RO in October 1993.  A 
transcript of that hearing is of record.  He appeared at 
another RO hearing in June 1994, and a transcript is of 
record.  In June 1996, the veteran appeared and offered 
testimony at a Travel Board hearing before a Member of the 
Board sitting at the RO.  A transcript of that hearing is 
also of record.  

In November 1996, the Board remanded the case to the RO for 
further development.  By a rating action in December 1997, 
the RO granted service connection for residuals of anal 
fissure, to include skin tags, rated as 0 percent disabling, 
effective February 7, 1992.  The veteran appeared and offered 
testimony at another personal hearing at the RO in January 
2000.  A transcript is of record.  

In March 2001, the Board again remanded the case to the RO 
for still further development.  Following the requested 
development, which included the RO conducting VA examinations 
in November 2003 and April 2005, a supplemental statement of 
the case (SSOC) was issued in December 2005.  

A motion to advance this case on the docket, due to the 
veteran's age, was received by the Board in May 2006, and was 
granted by the Board in June 2006.  See 38 U.S.C.A. § 7101 
(West 2002 & Supp. 2005); 38 C.F.R. § 20.900(c) (2005).  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  

2.  The veteran's service-connected disorder is currently 
manifested by moderate internal hemorrhoids and mild anemia.  
His hemorrhoids are not large or thrombotic, irreducible, 
with excessive redundant tissue, or evidencing frequent 
recurrences, nor is there evidence of fissures.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
anal fissure, to include skin tags, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, Code 7336 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in February 2002 was not given prior 
to the first RO adjudication of the claim, the notice as 
provided by the RO prior to the transfer and recertification 
of the case to the Board complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Additional 
letters were issued in August and November 2003.  Those 
letters informed the veteran of what evidence was required to 
substantiate the claim, and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  As 
the Federal Circuit Court has recently stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, 444 
F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish the severity of the veteran's 
disability, given that he has had multiple remands and 
hearings and has been provided all the criteria necessary for 
a higher disability rating, and considering that the veteran 
is represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  

II.  Factual background

By a rating action of December 1997, the RO granted service 
connection for residuals of an anal fissure, to include skin 
tags.  That decision was based on service medical records 
which showed that the veteran received treatment for 
gastroenteritis in June and September 1943; in 1945, he 
underwent surgery for an anal fissure; and, a September 1945 
separation examination reported a history of stomach trouble 
and rectal fissure.  An April 1992 VA examination revealed 
findings of skin tags.  Subsequently, in a memorandum, dated 
in March 1997, a VA examiner opined that it was reasonable to 
assume that the anal skin tags noted on the 1992 VA 
examination were related to the anal fissure noted in 
service.  

On the occasion of a VA examination in January 1998, the 
veteran indicated that he had had stomach problems throughout 
the years; he also reported a history of nausea and vomiting 
since service.  He indicated that he had not had any fecal 
leakage; he had never used a pad.  No anal pruritus was 
reported.  However, he indicated that he had had difficulty 
cleaning his anus after defecating; he stated that he was 
required to use a shower head to clean his rectum.  The 
veteran also reported occasional rectal bleeding.  The 
veteran further noted that the difficulty in cleaning his 
anus resulting in leaving residual stool in the surrounding 
area, which caused a residual odor; he stated that this 
problem interfered with his employment.  Examination revealed 
multiple external hemorrhoids, dilated, and slightly 
erythematous.  However, there was no active bleeding.  The 
hemorrhoids measured up to 1 cm. in greatest diameter.  He 
had loose sphincter tone.  Brown, hemoccult negative stool in 
the rectal vault was noted.  The pertinent diagnosis was 
dilated anus with multiple, external hemorrhoids with 
residuals.  

Received in January 2001 were VA progress notes, dated from 
May 1986 through December 1996, reflecting treatment for 
several disabilities.  These records do not reflect any 
treatment for hemorrhoids.  Subsequently received in February 
2002 were additional VA progress notes, dated from October 
1997 through February 2002, reflecting treatment for several 
unrelated disabilities.  

The veteran was afforded a VA compensation examination in 
September 2002.  At that time, the veteran indicated that he 
always had some soiling of his underwear because of the 
inability to wipe properly; he had to use a special hose and 
wash his anal area to clean himself.  He reported having two 
bowel movements per day; he had no constipation, melena, 
bleeding, itching, or irritation.  He was not on any 
medication for his hemorrhoids or anal fissure.  On 
examination, the veteran was described as being moderately 
built and nourished, in no acute distress.  A rectal 
examination revealed a small, external skin tag hemorrhoid at 
the 6 o'clock position.  The sphincter was normal.  There was 
no soiling at that time.  However, the veteran indicated that 
he had not had a bowel movement that day.  Hemoccult test was 
negative.  Rectum vault was normal.  The pertinent diagnoses 
were status post surgery for anal fissure in service, with 
residuals as mentioned, and a small external hemorrhoid at 6 
o'clock position.  

Another VA examination was conducted in November 2003, at 
which time the veteran indicated that he had difficulty 
wiping himself with a toilet paper; at home, he used the 
shower head to clean himself.  The veteran indicated that he 
had to have his own desk at work because he could not be 
around a group of people after having a bowel movement; 
otherwise, he had to go home to clean himself.  The veteran 
indicated that he finally had to quit working.  He denied any 
leaking, and he stated that he was able to control the 
defecation.  However, if he does not wash himself, he would 
soil his underwear which would then develop a foul smell.  He 
reported a history of rectal bleeding in the past, but he had 
not had any bleeding in the past year or two.  The veteran 
also reported using some creams in the past; however, since 
he felt that they were not working, he stopped using the 
creams.  He denied any itching.  No abdominal pain was noted.  
His bowel movements ranged anywhere from two to three times 
to one, and also ranged in consistency.  No mucus and no 
blood were identified.  No nausea, vomiting, or hematemesis 
was noted.  Examination of the anal region revealed one skin 
tag about 0.25 inch in length at 6 o'clock position and also 
a fissure with smooth ends again at the 6 o'clock position 
next to the skin tag.  Non-indurated with no sings of 
inflammation around.  Anal sphincter tone was normal.  Rectal 
examination revealed a small amount of fecal matter.  No 
blood on the fingers.  Stool was sent for occult blood; no 
masses were felt.  No other ulcers were seen.  There was no 
evidence of fecal leakage.  No hemorrhoids were noted at the 
present time.  Stool occult blood test was negative.  The 
assessment was skin tag and anal fissure at 6 o'clock 
position without any current bleeding or with signs of 
inflammation; no hemorrhoids at the present time; and mild 
anemia.  


The veteran was again examined by the VA in April 2005.  An 
anal examination revealed one skin tag, measuring about 1/4 
inch, in the 6 o'clock position and another smaller skin tag 
at the 12 o'clock position.  No fissure was appreciated at 
that time.  A rectal examination was basically negative.  No 
masses were felt.  No blood was noted on the finger.  There 
was no evidence of leakage of fecal matter.  No hemorrhoids 
were noted.  The clinical assessment was skin tag, one in the 
6 o'clock position and one in 12 o'clock position, well-
healed fissure, with no fissure seen or appreciated at the 
current time.  

Received in December 2005 were VA progress notes, dated from 
May 2005 to September 2005, reflecting ongoing treatment for 
several disabilities.  Among these records is the report of a 
colonoscopy, dated May 17, 2005, which revealed moderate 
sized internal hemorrhoids; no fissures were noted.  

III.  Pertinent Laws and Regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2005).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based upon the facts found, i.e., the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2005).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2005).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, at 54.  

The veteran's disability has been evaluated as noncompensable 
under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under that 
code, which pertains to both internal and external 
hemorrhoids, a 0 percent (noncompensable) evaluation is 
warranted for mild or moderate hemorrhoids.  A 10 percent 
evaluation is warranted for irreducible, large, or thrombotic 
hemorrhoids with excessive redundant tissue and evidencing 
frequent recurrences.  A 20 percent evaluation is warranted 
for hemorrhoids, internal or external, with persistent 
bleeding and with secondary anemia, or fissures.  

IV.  Analysis

After careful review of the evidentiary record, the Board 
finds that the criteria for a 10 percent rating have not been 
met.  Over the years, the veteran has complained of some 
difficulty wiping himself and some soiling of his underwear; 
however, the only relevant medical evidence dated during the 
time period in issue is occasional findings of hemorrhoids.  
There is no evidence of irreducible, large, or thrombotic 
hemorrhoids with excessive redundant tissue and evidencing 
frequent recurrences.  In fact, the September 2002 VA 
examination noted only a small external hemorrhoid at 6 
o'clock position; and, on VA examination in November 2003, no 
hemorrhoids were found at that time.  Moreover, on the 
occasion of the April 2005 VA examination, no fissure was 
appreciated.  A rectal examination was basically


negative.  No masses were felt.  No blood was noted on the 
finger.  There was no evidence of leakage of fecal matter.  
No hemorrhoids were noted.  While a colonoscopy in May 2005 
revealed findings of moderate internal hemorrhoids, there was 
no indication of fissures or excessive redundant tissue.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the criteria for a 
compensable rating have not been met.  

The above noted evidence, including the veteran's past 
complaints of itching, irritation and some bleeding after 
bowel movements, is consistent with the currently assigned 
zero percent evaluation, representing mild to moderate 
symptoms.  As large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue, evidencing frequent 
occurrences, have not been documented or reported, the 
current degree of impairment, albeit symptomatic, can be 
considered no more than moderate.  Accordingly, a compensable 
evaluation is not in order.  38 U.S.C.A. §§ 1155, 5103A, 
5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Code 7336.  

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  However, the disability has not significantly 
changed, and a uniform evaluation is warranted throughout the 
period of the claim and appeal.  

By regulation, in "exceptional case[s], where the schedular 
evaluations are found to be inadequate, . . . an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service- connected 
disability or disabilities . . ." may be granted.  Generally 
speaking, for a specific case to be deemed "exceptional," 
it should present "such an exceptional or unusual disability 
picture[,] with such related factors as marked interference 
with employment or frequent periods of hospitalization[,] as 
to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b) (2005).  

The Board finds that the veteran's disability, as documented 
by the competent medical evidence of record, does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance.  


ORDER

Entitlement to an initial compensable evaluation for 
residuals of anal fissures, with skin tags, is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


